Gould, Associate Justice.
The appellant was indicted and convicted of theft from a house, the main defense being his insanity or want of mental capacity.
The court refused to permit witnesses who testified to conduct of defendant, tending to show his mental deficiency, and who, from the length of time they had known defendant, would appear to have had good opportunities of forming an opinion, to give their conclusions or opinions as to his mental soundness.
In this we think there was error.
The law is believed to be well settled that non-professional witnesses should be allowed to state their opinion as *126to the sanity of a party, as the result of their observation, accompanied with a statement of the facts observed. (2 Ired., 78; 25 Ala., 21; 1 Greenl. Ev., § 440, note 4; 2 Bish. Crim. Pr., secs. 676-680.)
The assignment of error seeks to revise the action of the court in refusing to incorporate a paper into the record or bill of exception. The assignment is wholly unsupported by anything in the record.
The judgment is reversed and the cause remanded.
Reversed.